Title: To Benjamin Franklin from David Hartley, 2[–8] January 1782
From: Hartley, David
To: Franklin, Benjamin



My Dear Friend,
London, Jan. 2[–8], 1782.
I have recieved the favour of yours of the 15th of December by Mr. Alexander. I most heartily join with you in the wish that we could find some means to stop the spreading flames of this devilish war. I will not despair. The communications which he has imparted to me from you, have revived my hopes of peace. I laid them before the minister immediately. We are at a suspense for the present upon a very material preliminary. I did intend writing to you at the present pause, that we might make our ground good as we go on, but an incident which has happened obliges me to do it without delay. For having had a most essential question transmitted to me from Lord North for explanation, when I would have applied to Mr. Alexander I could not hear of him; and now I find that he has left his hotel these four or five days, and his return uncertain, I must apply to you. I will state to you what has passed.

Upon my first interview with Mr. Alexander, he told me that the late events would make no difference in the prospect of peace; that America had no other wish than to see a termination of this war; that no events would make them unreasonable on that subject, which sentiments likewise your letter expresses; and that no formal recognition of independence would be required. I thought this a very fair opening, but the next point which he explained to me seemed to be still more material towards peace, viz. that America was disposed to enter into a separate treaty with Great Britain, and their allies were disposed to consent to it. I believe that it has been the unfortunate union of common cause between America and France, which has for the last three years turned aside the wish of the people of England for peace. I verily believe (so deep is the jealousy between England and France) that this country would fight for a straw to the last man, and the last shilling, rather than be dictated to by France. I therefore consider this as the greatest rub out of the way. I have often argued this point with you upon former occasions, having at all times foreseen that it would be the greatest rub in the road to peace, and I have often stated it to you as an act of justice due to America from her allies, not to drag her through a war of European resentments and jealousies beyond her original views and engagements, and moreover I think the separation of the causes in the negociation promises much the shortest road to a general peace.
Upon Mr. Alexander’s opening thus much to me, I told him I would apply for the earliest opportunity of laying these matters before the minister. Accordingly on Friday morning (December 21) I applied through the means of the Earl of Guildford (father to Lord North) a nobleman of a most respectable character, advanced in years, and attached by every possible tie to a son now in a most arduous situation. I therefore requested the favour through his hands, as giving me the most conciliatory access to the minister, to whom I was preparing to make an application for peace. After the appointment was made with Lord North for Friday evening, I returned to Mr. Alexander to consider the specific manner and terms in which I should make my application. It had occurred to me from what Mr. Alexander had stated to me, that the conciliatory bill which I had moved in the last parliament, on June 27, 1780, would still serve as a foundation to proceed upon. I therefore carried it with me. He told me that he and you knew the sense of the bill very well, and that it would be entirely consonant to your sentiments, that I should state it to Lord North, as drawing an outline for negociation of peace. However to avoid all errors, I read the bill through to him, and explained the view of each clause, viz. the style of provinces of North America—a general phrase to avoid any term denoting dependence or independence. The truce—for an indefinite term. The articles of intercourse for ten years certain—to restore an amicable correspondence—and to abate animosities. The suspension of certain acts of parliament—to avoid every possible question of dependence or independence. And to finish the work by a ratification of each article of intercourse as agreed to, thereby to prevent all possible return of war. I compared the articles of intercourse for a short term, and their ratification into a permanent peace, to a well known mode of proceeding in the laws of England, by lease and release, from temporary to perpetual amity and peace. Upon these grounds I took my commission from him for Lord North, viz. the question of dependence or independence sub silentio—a separate treaty with America, and to state the conciliatory bill of June 1780, as the outline of negociation. I saw Lord North in the evening, and stated the foregoing propositions to him, as I have now stated them to you. After having stated the compromise sub silentio and the separate treaty, I left with Lord North the copy of the bill of June 1780, together with a paper entitled Conciliatory propositions, as explanatory of that bill (both inclosed with this). The next morning (viz. Saturday, December 22), I saw Mr. Alexander and reported to him what I had stated to Lord North, and shewed him a copy of the paper entitled conciliatory propositions. He told me that I had executed my commission perfectly to his intelligence of the matter. I should tell you that at the conclusion of my conversation with Lord North, we both settled jointly the result thus, “I recommend to your Lordship the propositions which I have had the honour of stating to you, as general grounds of a proposed negociation leading towards peace, under liberal constructions.” Lord North said in answer, “so I understand them.”
Upon this footing matters rested for some days. On Sunday last (December 30) I received a message from Lord North, through the means of Lord Guildford, requesting an explanation of this point, viz. “Who is authorized to treat on the part of America? whether you or Mr. Adams, or both jointly, and whether the propositions above stated would be acknowledged as general grounds of negociation towards peace, by the person or persons authorized to treat, because it was necessary before he could lay a matter of so great importance before the cabinet council, that he should be entitled to say, These propositions and general outlines come to me from responsible and authorized persons.” The moment I received the request of Lord North I agreed entirely with the necessity of an explanation on that head. I had partly expected such an enquiry, and it gave me satisfaction when it came, as I thought it the first reply towards a parley. If the propositions had not gained some attention it would have been of very little importance to have enquired whence they came. As to the caution itself, it appears to me not only prudent but indispensable. The forms of caution in such cases are the essentials of caution. I had determined on my own account before this message to have writ to you, that I might have received your sentiments directly from yourself without any other intervention, that we might proceed with caution and certainty in a matter of such infinite importance. This message has only quickened my dispatch. The two points of explanation requested, I take to be these; whether the outline above recited are properly stated, always considering that they imply no farther than general grounds of negociation towards peace, under liberal constructions; and secondly by what authorized person or persons any answer on this subject would be accepted; in short a requisition of credentials preparatory to a formal answer which is so much the more necessary on the supposition of a favourable reception of the first hint towards negociation.
When I last saw Mr. A. viz. about four or five days ago, he had met with some desponding impressions, as if the ministry were indisposed to peace, and that things would not do, &c. He did not tell me upon what ground he had formed such apprehensions, however, lest he should have imparted any such by letter to you, I will state that point to you, because it may have infinite ill consequences to be too touchy on such suspicions. A premature jealousy may create the very evil it suspects. The ministry in this country are not every thing. The sense of the people when really expressed and exerted, would be most prevalent. Suppose then it were a proved point that every man in the ministry were in his heart adverse to peace. What then! withold all overtures! By no means. I should advise the very contrary in the strongest manner. I should say, let the overtures be made so much the more public and explicit, by those who do wish for peace. It is the unfortunate state of things which has hitherto bound the cause of France to any possible treaty with America, and which has thereby thrown a national damp upon any actual public exertions to procure a negociation for peace with America. I have the strongest opinion that if it were publicly known to the people of England that a negociation might be opened with America upon the terms above specified, that all the ministry together, if they were ill disposed to a man, would not venture to thwart such a measure. But why should it be supposed that the ministry to a man are ill disposed to a peace? Suppose them to be half and half, and the public wish and voice of the people in favour of negociation, it is evident on which side the balance would incline. But why should we seek to throw a damp prematurely upon any chance? Why presume even against any individual? I grant that it would be a bitter trial of humility to be brought to a formal recognition of independence at the haughty command of France, and I believe every part of the nation would proceed to every extremity before they would submit to that. But if that touchy point can be provided for sub silentio, and if the proposed treaty with America may be carried on free from controul by France, let us give the cause of peace a fair trial; at the worst we should but be where we were if we should fail. But why should we expect to fail when the greatest rub is removed by the liberty of entering separately into a treaty? I think it a most favourable event leading towards peace. Give us a truce with its concomitants, and a little time so given for cooling will have most excellent effects on both sides. Eternal peace and conciliation may then follow. I send this to you by the quickest dispatch, that we may bring this point to a fair issue before the meeting of parliament. God prosper the blessed work of peace. I am ever yours most affectionately,
D.H.


CONCILIATORY BILL
In the title and preamble of the bill the words provinces of North America are used as general words, neither implying dependence or independence.
Clause 1. The Truce is taken from the conciliatory act of 1778, and is indefinite as to the proposed duration of the truce. Under this clause it might be proposed to negociate three points, viz. the removal of the British troops from the thirteen provinces of North America, and connectedly with this article a stipulation for the security of the friends of the British government. The third article might be a stipulation that the respective parties during the continuance of the truce should not either directly or indirectly give assistance to the enemies of each other.
Clause 2. Articles of intercourse and pacification. Under this clause some arrangements might be settled for establishing a free and mutual intercourse, civil and commercial, between Great Britain and the aforesaid provinces of North America.
Clause 3. Suspension of certain acts of parliament. By this clause a free communication may be kept open between the two countries, during the negociation for peace, without stumbling against any claim of rights which might draw into contest the question of dependence or independence.
Clause 4. The ratification by parliament. The object of this clause is to consolidate peace and conciliation step by step as the negociation may proceed, and to prevent, as far as possible, any return of war, after the first declaration of a truce. By the operation of this clause a temporary truce may be converted into a perpetual and permanent peace.
Clause 5. A temporary act. This clause creating a temporary act for a specific purpose of negociation in view, is taken from the act of 1778.

P.S. January 8, 1782.
Since writing this letter I have seen Mr. Alexander, and shall see him from time to time to communicate with him. I do not suppose I shall have an answer from Lord North ’till the preliminary points are so settled as to enable him to give an answer in form. Ministry might undoubtedly give a short negative if they thought proper, but I do not expect that. You may be assured that I have and shall continue to enforce every argument in the most conciliatory manner to induce a negociation. I am very sorry for Mr. A.’s confinement on his own account, and on that of his friends, and because probably in the future state of this business, his personal exertions may be very serviceable in the cause of peace. Every assistance and every exertion of mine will always be most heartily devoted to that cause. I have nothing farther to add, either upon my own reflections or from my subsequent conversations with Mr. A. to what I have stated in the foregoing letter. If we once make a good beginning upon the plan there stated, I should hope that such a negociation, founded on such principles, would promise fair to produce every salutary and pacific consequence in the event.


